Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 01/31/2022.
Claims 1-12 are pending, where claims 1 and 5 are independent.
The specification objection has been withdrawn because the arguments and amended specifications overcome the objection.
The claim rejection under 112 has been withdrawn because the arguments and amended claims overcome the rejection.
 The obviousness-type Non-statutory double patenting rejection set forth in the Non-Final Office Action is maintained since the Applicant has not submitted a Terminal Disclaimer.  However, the response of the applicant remarks in page 9 "Applications are currently being prosecuted and, thus, subject to change - request the Examiner hold this rejection in abeyance" is considered till final form. 
The rejection under 101 is maintained because the amendment of claims is not structured (incomplete story) to any specific goal of the invention to overcome the rejection for inoperative and/or “lack of utility”, why the claimed invention would be useful and what is the specific goal. 
Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 12/14/2021 has been filed after the filing date of the application and last office action.  The submission is in 
Response to Arguments 
Applicant's arguments filed on 01/31/2022 have been fully considered but they are not persuasive. 
As to pages 17-18, applicant argues Cao/Strohmenger does not teach or suggest "assigning, by the programmable logic controller, the address to the input channel of the virtual functional module" as recited in claim 1. 
Examiner respectfully disagrees because (Strohmenger [0046-53] “industrial controller 102 interfaced with the industrial devices 114 - via respective input/output (I/O) devices - via one or more cloud gateway components, comprising cloud gateway component 122 - communicatively connected to the respective I/O devices - with a communication channel, total bandwidth of a communication channel, available bandwidth of a communication channel - associated with respective network-related devices” [0109-120] “industrial automation systems include - cloud-based or remote industrial controller - facilitate monitoring and controlling of their respective industrial processes - exchange data with - Ethernet/Internet Protocol (IP), Data Highway Plus, ControlNet, Devicenet, or the like - receive any combination of digital or analog signals from the field devices - execute a user-defined control program” [0185-187] see Fig. 1-19, controller communicatively coupled with field devices  for the user defined control 
As to pages 18-19, applicant argues Cao/Strohmenger does not teach or suggest "establishing, by the programmable logic controller, a communication connection between the virtual functional module and the service provider, the service provider being separate from the programmable logic controller" as recited in claim 5. 
Examiner respectfully disagrees because (Strohmenger [0046-53] “industrial controller 102 interfaced with the industrial devices 114 - via respective input/output (I/O) devices - via one or more cloud gateway components, comprising cloud gateway component 122 - communicatively connected to the respective I/O devices - with a 

Multiple filed related applications 
Applicants have filed multiple related applications.  To date, it appears that the related applications (e.g. Application No. 16/957744, 16/649842) stand pending and yet to be examined. These are plurality of co-pending related Applications and double patenting issue is proper. See MPEP 804 and 1490 (VI) D:   

Nonstatutory Double Patenting 
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.

Claims 1 and 5 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 5 and 14 of copending U.S. Patent application No. 16/957744 (USPGPub. No. 2020/0349044 A1).  This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending US Patent application No. 16/649842 (USPGPub. No. 2020/0349044 A1) and the instant applications are claiming common subject matter, as follows: 

Instant Application No. 16/649842 
US Application 16/957744 (USPGPub. No. 2020/0349044 A1)
Title 
METHOD AND DEVICE FOR PROVIDING SERVICE FOR A PROGRAMMABLE LOGIC CONTROLLER
ANOMALY DETECTION METHOD AND SYSTEM FOR PROCESS INSTRUMENT, AND STORAGE MEDIUM
Claim 1. (Currently Amended) A method for creating a virtual functional module of a programmable logic controller, comprising: 
creating a virtual-functional-module-description file including an address of an input channel of a virtual functional module to be created; 
creating the virtual functional module in a programmable logic controller based on the virtual-functional-module-description file created, assigning the address to the input channel of the virtual functional module, and creating a virtual-functional- module-configuration file including a mapping relation between the input channel and an output of a service provider.


receiving, via a programmable logic controller (PLC), measurement data of a process instrument, at least one virtual function module being integrated on the PLC; 
storing the measurement data received, periodically, in a historical database; 

setting a mapping between at least one input channel, of each at least one virtual function module, and an output of at least one anomaly diagnosis algorithm arranged on a service provision system, each at least one anomaly diagnosis algorithm being used to diagnose whether an anomaly exists in a process instrument; 

determining via the PLC, upon receiving an anomaly indication outputted by the service provision system, via at least one input channel of the at least one virtual function module, whether or not an anomaly exists in the process instrument corresponding to the at least one anomaly diagnosis algorithm respectively mapped to the at least one input channel, wherein the anomaly indication is outputted by the service provision system upon the service provision system determining that an anomaly exists in the process instrument, after acquiring the measurement data from the historical database and using the corresponding at least one anomaly diagnosis algorithm to diagnose the measurement data.



	Claims 1 and 5 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5 and 14 of co-pending application 16/957744 (USPGPub. No. 2020/0349044 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “creating a virtual-functional-module-description file including an address of an input channel of a virtual functional module to be created” of the application is equivalent to the limitation “mapping between at least one input channel, of each at least one virtual function module, and an output of at least one anomaly diagnosis algorithm arranged on a service provision system” of the co-pending application) in scope and they use the similar limitations and produce the same end result of creating virtual functional module of programmable logic controller.  
 	It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 1, 5 and 14 of the co-pending application to arrive at the claims 1 and 5 of the instant application, would perform the same functions as before. 
This is a provisional obviousness-type nonstatutory double patenting rejection because the patentably indistinct claims have not yet been patented. See MPEP § 804.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 and 5 are rejected under 35 U.S.C. 101 because of unstructured claim limitations of the invention and the disclosed invention is inoperative and therefore lacks utility. 
The limitations are not structured (incomplete story) to any specific goal and utility of the invention rather it is reciting creating virtual functional module, assigning and creating virtual functional module configuration file, thereby the claims set forth inoperative and/or “lack of utility” for the claimed invention (i.e., why it would be useful and what is the specific goal). See MPEP 2107.
Dependents claims 2-4 and 6-12 are also rejected as they are dependent of the independent claims.
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cao, et al. (USPGPub No. 20140088927 A1) in view of Strohmenger, et al (USPGPub No. 2016/0274552 A1). 
As to claim 1, Cao discloses (Currently Amended) A method for creating a virtual functional module in a programmable logic controller (Cao [abstract] “configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions” see Fig. 1-12), the method comprising: 
creating, by the programmable logic controller, a virtual-functional-module-description file including an address of an input channel of a virtual functional module to be created (Cao [0003-04] “configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [0015-35] “development and modification of products - PDM systems allow designers and engineers to develop and test products in a virtual environment prior to building actual prototypes - enable virtual validation of products by creating and testing computer-implemented models - verify functionalities and identify potential defects in the products - test and validate a virtual model by connecting controller 320 to OPC layer 324 - a physical or a virtual programmable logic controller (PLC)” [abstract] [0037-49] see Fig. 1-12, generating and creating, by computer implemented product and model provides virtual-functional-module); 
by the programmable logic controller, the virtual functional module in the programmable logic controller based on the virtual-functional-module-description file (Cao [0003-04] “configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [0015-35] “development and modification of products - PDM systems allow designers and engineers to develop and test products in a virtual environment prior to building actual prototypes - enable virtual validation of products by creating and testing computer-implemented models - verify functionalities and identify potential defects in the products - test and validate a virtual model by connecting controller 320 to OPC layer 324 - a physical or a virtual programmable logic controller (PLC)” [abstract] [0037-49] see Fig. 1-12, generating provides creating), 
[assigning, by the programmable logic controller, the address to the input channel] of the virtual functional module, and creating, by the programmable logic controller, a virtual-functional- module-configuration file including a mapping relation between the input channel and an output of a service provider, the service provider being separate from the programmable logic controller (Cao [0003-04] “system includes at least one processor, a memory connected to the processor, a communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [0015-35] “development and modification of products - PDM systems allow designers and engineers to develop and test products in a virtual environment prior to building actual prototypes - enable virtual validation of products by creating and testing computer-implemented models - verify functionalities and identify potential defects in the products - test and validate a virtual model by connecting controller 320 to OPC layer 324 - a physical or a virtual programmable logic controller (PLC)” [abstract] [0037-49] see Fig. 1-12, mapping functions provides mapping relation between the input channel and an output, OPC includes plurality of server and client obviously provides service provider for interactive process; the service provider obviously separated from the programmable logic controller).
But, Cao does not explicitly teach assigning, by the programmable logic controller, the address to the input channel.
However, Strohmenger discloses assigning, by the programmable logic controller, the address to the input channel (Strohmenger [0046-53] “industrial controller 102 interfaced with the industrial devices 114 - via respective input/output (I/O) devices - via one or more cloud gateway components, comprising cloud gateway component 122 - communicatively connected to the respective I/O devices - with a communication channel, total bandwidth of a communication channel, available bandwidth of a communication channel - associated with respective network-related devices” [0109-120] “industrial automation systems include - cloud-based or remote industrial controller - facilitate monitoring and controlling of their respective industrial processes - exchange data with - Ethernet/Internet Protocol (IP), Data Highway Plus, ControlNet, Devicenet, or the like - receive any combination of digital or analog signals from the field devices - execute a user-defined control program” [0185-187] see Fig. 1-19, controller communicatively coupled with field devices  for the user defined control program via IP address provides the assigned address to input channel for the interfaced device).
Cao and Strohmenger are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both are cloud based industrial controller includes programmable logic controllers and programmable automation controllers.  
Therefore, at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities assigning address to input channel, as taught by Cao, and incorporating controller communicatively coupled with field devices via dedicated Internet Protocol, as taught by Strohmenger.  

As to claim 2, the combination of Cao and Strohmenger disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 1, wherein the creating of the virtual functional module in the programmable logic controller based on the virtual-functional-module-description file comprises: installing (Cao [0003-04] “simulation virtual models - communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, simulation, generation and mapping functions provides installation and creation).

As to claim 3, the combination of Cao and Strohmenger disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 2, wherein the creating of the virtual-functional-module-configuration file comprises at least one of: 
creating the virtual-functional-module-configuration file in the programmable logic controller upon the virtual functional module being created in the programmable logic controller; and creating a virtual-functional-module-configuration file in the programming tool of the programmable logic controller upon the virtual functional module being created in the programmable logic controller, or providing the programmable logic controller with the virtual-functional-module-configuration file (Cao [0003-04] “simulation virtual models - communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, simulation, generation and mapping functions provides installation and creation).

As to claim 4, the combination of Cao and Strohmenger disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 1, wherein the virtual-functional-module-description file includes description information on the service provider (Cao [0003-04] “simulation virtual models - communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, mapping functions provides virtual relation of description information).

(Cao [abstract] “configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions” see Fig. 1-12), the method comprising: 
[establishing, by the programmable logic controller, a communication connection between the virtual functional module and a service provider,]
 the service provider being separate from the programmable logic controller; providing, by the programmable logic controller, the service provider with a mapping relation between an input channel of the virtual functional module and an output of the service provider (Cao [0003-04] “system includes at least one processor, a memory connected to the processor, a communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [0015-35] “development and modification of products - PDM systems allow designers and engineers to develop and test products in a virtual environment prior to building actual prototypes - enable virtual validation of products by creating and testing computer-implemented models - verify functionalities and identify potential defects in the products - OPC client 328 connected to one or more OPC server 332 - facilitates data flow between virtual model 312 and OPC server 332 while OPC server 332 facilitate data flow between controller 320 and OPC client 328, thus enabling communication between controller 320 and virtual model 312 - Workstation 304, OPC layer 324 and controller 320 interconnected via a communication network such as the Internet - test and validate a virtual model by connecting controller 320 to OPC layer 324 - a physical or a virtual programmable logic controller (PLC)” [abstract] [0037-49] see Fig. 1-12, mapping functions provides mapping relation between the input channel and an output, OPC includes plurality of server and client obviously provides service provider for interactive process; the service provider obviously separated from the programmable logic controller ); 
receiving, by the programmable logic controller, an output variable from the output of the service provider through the input channel, and updating, by the programmable logic controller, a value of the input channel with the output variable (Cao [0003-04] “system includes at least one processor, a memory connected to the processor, a communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0015-35] “development and modification of products - PDM systems allow designers and engineers to develop and test products in a virtual environment prior to building actual prototypes - enable virtual validation of products by creating and testing computer-implemented models - verify functionalities and identify potential defects in the products - test and validate a virtual model by connecting controller 320 to OPC layer 324 - a physical or a virtual programmable logic controller (PLC)” [0037-49] see Fig. 1-12, mapping functions provides mapping relation between the input channel and an output).

But, Cao does not explicitly teach establishing, by the programmable logic controller, a communication connection between the virtual functional module and a service provider.
However, Strohmenger discloses establishing, by the programmable logic controller, a communication connection between the virtual functional module and a service provider (Strohmenger [0046-53] “industrial controller 102 interfaced with the industrial devices 114 - via respective input/output (I/O) devices - via one or more cloud gateway components, comprising cloud gateway component 122 - communicatively connected to the respective I/O devices - with a communication channel, total bandwidth of a communication channel, available bandwidth of a communication channel - associated with respective network-related devices” [0109-120] “industrial automation systems include - cloud-based or remote industrial controller - facilitate monitoring and controlling of their respective industrial processes - exchange data with - Ethernet/Internet Protocol (IP), Data Highway Plus, ControlNet, Devicenet, or the like - receive any combination of digital or analog signals from the field devices - execute a user-defined control program” [0185-187] see Fig. 1-19, controller communicatively coupled with field devices  for the user defined control program via IP address provides establishing a communication connection with a service provider as interfaced device).
Cao and Strohmenger are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both are cloud based industrial controller includes programmable logic controllers and programmable automation controllers.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities establishing a communication connection with a service provider, as taught by Cao, and incorporating controller communicatively coupled with field devices via dedicated Internet Protocol, as taught by Strohmenger.  

As to claim 6, the combination of Cao and Strohmenger disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 5, further comprising: 
creating a virtual-functional-module-description file including an address of the input channel of the virtual functional module (Cao [0003-04] “configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, generating provides creating); 
creating the virtual functional module in the programmable logic controller based on the virtual-functional-module-description file (Cao [0003-04] “configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, generating provides creating), 
assigning the address to the input channel of the virtual functional module (Strohmenger [0046-53] “industrial controller 102 interfaced with the industrial devices 114 - via respective input/output (I/O) devices - via one or more cloud gateway components, comprising cloud gateway component 122 - communicatively connected to the respective I/O devices - with a communication channel, total bandwidth of a communication channel, available bandwidth of a communication channel - associated with respective network-related devices” [0109-120] “industrial automation systems include - cloud-based or remote industrial controller - facilitate monitoring and controlling of their respective industrial processes - exchange data with - Ethernet/Internet Protocol (IP), Data Highway Plus, ControlNet, Devicenet, or the like - receive any combination of digital or analog signals from the field devices - execute a user-defined control program” see Fig. 1-19, controller communicatively coupled with field devices via IP provides assigned address to input channel), 
(Cao [0003-04] “system includes at least one processor, a memory connected to the processor, a communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, mapping functions provides mapping relation between the input channel and an output); 
wherein the providing of the service provider with the mapping relation between the input channel of the virtual functional module and the output of the service provider (Cao [0003-04] “system includes at least one processor, a memory connected to the processor, a communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, mapping functions provides mapping relation between the input channel and an output) 
(Cao [0003-04] “simulation virtual models - communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions - generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, mapping functions provides virtual configuration).

As to claim 7, the combination of Cao and Strohmenger disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 6, wherein the creating of the virtual functional module in the programmable logic controller based on the virtual-functional-module-description file comprises: 
installing the virtual-functional-module-description file into a programming tool of the programmable logic controller; and creating the virtual functional module in the programmable logic controller through a module catalog provided by the programming tool of the programmable logic controller (Cao [0003-04] “simulation virtual models - communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, simulation, generation and mapping functions provides installation and creation).

As to claim 8, the combination of Cao and Strohmenger disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 7, wherein the creating of the virtual-functional-module-configuration file comprises: 
creating the virtual-functional-module-configuration file in the programmable logic controller upon the virtual functional module being created in the programmable logic controller; or creating the virtual-functional-module-configuration file in the programming tool of the programmable logic controller upon the virtual functional module being created in the programmable logic controller, and providing the programmable logic controller with the virtual-functional-module-configuration file (Cao [0003-04] “simulation virtual models - communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, simulation, generation and mapping functions provides installation and creation).


The combination further discloses A non-transitory computer-readable medium, storing computer instructions, wherein upon executing the computer instructions by a processor, the processor is configured to performing the method of claim 1 (Cao [0003-04] “system includes at least one processor, a memory connected to the processor, a communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12).
Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Examiner’s note: Each application is restricted to only one invention. See MPEP 802. There are two independent method claims 1 and 5. Plurality of “independent and distinct” method claims make the application with more than one invention. However, the independent claims of the application may be amended into independent claims of a method, a system and a device/apparatus and non-transitory computer readable medium claims. The limitations of amended independent claims (a method, a system, a device/apparatus and non-transitory computer readable medium) should be mirror to each other to avoid the restriction requirement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Baier, et al. USP No. 7,151966 B1.
Nixon, et al USPGPub No. 20140277605 A1.
Jones, et al. USPGPub No. 2016/0197778 A1. 
Callaghan, et al. USPGPub No. 2010/0235614 A1. 
Kim, et al. USPGPub No. 2016/0323143 A1.
Callaghan, USPGPub No. 20017/0061455 A1. 
Lawson, et al. USP No. 9,965,562 B2.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119.